Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1,3-7,9,19-24 and 26 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8,10-11,13,25 and 27-28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/23/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael Kaminski on 03/22/2021.

The application has been amended as follows: 
Cancel claims 10-11,13 and 27-28.
In claim 19 at the end of line 14, delete “80/20” and insert in its place “70/30”.


Allowable Subject Matter
Claims 1,3-9 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Arino et al (JP 2011001497) discloses a similar rubber composition to the claims comprising as (B) an ethylene-alpha-olefin-non-conjugated polyene copolymer having a B-value of 1.05 to 2.00 with the same formula as the claims. However, the ratio of ethylene to 1-butene in Arino is only overlapping at the higher end with the corresponding claimed ratio of 40/60 to 70/30. Applicant has shown in the examples in the specification and the affidavit of 06/30/2020 that the copolymer with this claimed ratio in the crosslinked rubber composition has unexpectedly improved Compression Set (CS) at -20 and -40°C. Given the especially poor CS in Example 9 which has an ethylene/1-butene ratio of 81.6/18.4, the effect of this ratio on CS appears to be unpredictable, giving credence to the unexpected results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766